     Case 2:20-cv-11816-JWH-AGR Document 5 Filed 01/27/21 Page 1 of 4 Page ID #:21



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11 JUAN CARLOS GUADARRAMA,                  )   No. CV 20-11816-JWH (AGR)
                                            )
12                    Petitioner,           )
                                            )   ORDER TO SHOW CAUSE
13              v.                          )
                                            )
14 THE PEOPLE OF CALIFORNIA,                )
                                            )
15                                          )
                      Respondent.           )
16                                          )
17

18         On December 22, 2020, Petitioner constructively filed a Petition for Writ of
19   Habeas Corpus (“Petition”). The court construes the Petition as having been brought
20   under 28 U.S.C. § 2241 because Petitioner was in custody pending a preliminary
21   hearing in his criminal case. See Dominguez v. Kernan, 906 F.3d 1127, 1135 (9th Cir.
22   2018). For the reasons discussed below, the Court orders Petitioner to show cause, on
23   or before February 26, 2021, why this Court should not recommend dismissal without
24   prejudice based on what is commonly called Younger abstention.
25

26

27

28
     Case 2:20-cv-11816-JWH-AGR Document 5 Filed 01/27/21 Page 2 of 4 Page ID #:22



 1                                                 I.
 2                                SUMMARY OF PROCEEDINGS
 3         Petitioner has been arrested for second degree burglary with prior convictions
 4   and unauthorized possession of keys to a public facility, California Polytechnic
 5   University (“Cal Poly”). (Petition at 2.) A preliminary hearing was scheduled on
 6   December 28, 2020. (Id. at 6.) Petitioner is represented by a public defender in the
 7   criminal case. (Id. at 2.)
 8         Although not entirely clear, the Petition raises two grounds for relief: (1) his arrest
 9   on criminal charges violates a written and oral agreement he had with Cal Poly; and
10   (2) “re-instatement under the emergency bail act pending trial on new binding case b/c
11   of FTA” (failure to appear). (Id. at 3-4.) Petitioner has not raised these grounds for
12   relief on appeal because he is still in pretrial proceedings. (Id. at 5.)
13                                                 II.
14                                          ABSTENTION
15         “As an exercise of judicial restraint, . . . federal courts elect not to entertain
16   habeas corpus challenges to state court proceedings until habeas petitioners have
17   exhausted state avenues for raising [a] federal claim.” Carden v. Montana, 626 F.2d
18   82, 83 (9th Cir. 1980); see also Younger v. Harris, 401 U.S. 37, 44-45 (1971).
19         “Younger abstention is appropriate when: (1) there is an ongoing state judicial
20   proceedings; (2) the proceeding implicates important state interests; (3) there is an
21   adequate opportunity in the state proceedings to raise constitutional challenges; and (4)
22   the requested relief seeks to enjoin or has the practical effect of enjoining the ongoing
23   state judicial proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 766-67 (9th Cir. 2018)
24   (alterations and internal quotations omitted); see Middlesex Cnty. Ethics Comm’n v.
25   Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).
26         Here, all of the prerequisites to Younger abstention appear to have been met.
27   Younger involved criminal proceedings and the Petition indicates that Petitioner’s
28

                                                   2
     Case 2:20-cv-11816-JWH-AGR Document 5 Filed 01/27/21 Page 3 of 4 Page ID #:23



 1   criminal case remains pending in the trial court. See Page v. King, 932 F.3d 898, 902
 2   (9th Cir. 2019) (state proceeding “plainly ongoing” before final judgment entered).
 3   Petitioner’s claim involves California’s important interest in the order and integrity of its
 4   criminal proceedings. See Kelly v. Robinson, 479 U.S. 36, 49 (1986) (“States’ interest
 5   in administering their criminal justice systems free from federal interference is one of the
 6   most powerful of the considerations that should influence a court considering equitable
 7   types of relief”). Nothing prevents Petitioner from raising his federal claims in state
 8   court. Finally, the requested relief seeks to enjoin, or has the practical effect of
 9   enjoining, the state criminal proceeding. The first ground for relief seeks release on the
10   ground that his arrest on criminal charges violates Petitioner’s alleged agreement with
11   Cal Poly. The second ground for relief seeks release on the ground that his subsequent
12   arrest on the bench warrant for failure to appear was unwarranted because he was
13   allegedly denied entry to the state courthouse due to health issues.1 Therefore,
14   Younger abstention appears appropriate.
15          Petitioner has not shown that any exception to Younger applies to this case.
16   Younger abstention may not apply “if there is a ‘showing of bad faith, harassment, or
17   some other extraordinary circumstance that would make abstention inappropriate.’”
18   Arevalo, 882 F.3d at 765-66 (quoting Middlesex, 457 U.S. at 437). A petitioner may
19   show irreparable harm that is great and immediate. Bean v. Matteuci, 2021 U.S. App.
20   LEXIS 1489, *12 (9th Cir. Jan. 20, 2021) (challenge to forcible injection of antipsychotic
21   medications). Petitioner has not made any showing of irreparable harm, bad faith,
22   harassment or any other extraordinary circumstance. Indeed, there is no indication that
23   Petitioner has yet presented his arguments in his criminal proceeding.
24

25      1
          This case can be distinguished from Arevalo, in which the Ninth Circuit held that an
26   excessive bail claim is distinct from the criminal prosecution. Arevalo, 882 F.3d at 766.
     In contrast to the situation in Arevalo, Petitioner claims he was arrested and remains in
27
     custody due to the state court’s bench warrant for his failure to appear at a criminal
28   hearing.
                                                   3
     Case 2:20-cv-11816-JWH-AGR Document 5 Filed 01/27/21 Page 4 of 4 Page ID #:24



 1         Petitioner is further advised that federal habeas relief is unavailable when, as
 2   here, Petitioner has not exhausted his claims for relief in California state court. 28
 3   U.S.C. § 2254(b)(1); James v. Borg, 24 F.3d 20, 24 (9th Cir. 1994). Petitioner bears the
 4   burden of demonstrating that he presented both the operative facts and the federal legal
 5   theory on which his claim is based to the California Supreme Court. Duncan v. Henry,
 6   513 U.S. 364 (1995); James, 24 F.3d at 24.
 7                                               III.
 8                                  ORDER TO SHOW CAUSE
 9         IT IS THEREFORE ORDERED that, on or before February 26, 2021, Petitioner
10   shall show cause, if there be any, in writing why this court should not recommend
11   dismissal without prejudice based on Younger abstention.
12         If Petitioner does not respond to this Order to Show Cause by February 26, 2021,
13   the court may recommend that the Petition be dismissed, without prejudice, based on
14   Younger abstention.
15

16

17   DATED: January 27, 2021
                                                             ALICIA G. ROSENBERG
18                                                      United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28

                                                  4
